Exhibit 10.1 

 

AMENDMENT NO. 4 TO SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 4 to Securities Purchase Agreement (this “Amendment”) dated
this 2nd day of October, 2018, by and among I.AM INC., a Nevada corporation (the
“Company”), David J. Krause, an individual (individually, a “Company
Stockholder”), Deborah J. Krause, an individual (a “Company Stockholder” and
with David J. Krause, the “Company Stockholders”) and Digital Power Lending,
LLC, a California limited liability company (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Company Stockholders, and the Purchaser are party to a
securities purchase agreement, dated May 23, 2018, as amended by Amendment No. 1
thereto, dated June 28, 2018, Amendment No. 2 thereto, dated July 30, 2018, and
Amendment No. 3 thereto, dated August 31, 2018 (as amended, the “Purchase
Agreement”);

 

WHEREAS, the Company, the Company Stockholders, and the Purchaser desire to
amend the Purchase Agreement as more particularly set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1.       The last sentence of Section 4.4 of the Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

 

In the event that the Management Agreement is not entered into by October 12,
2018, then on October 15, 2018, (i) the Purchaser shall return to the Company
for cancellation, all Shares owned by the Purchaser, in return for which
Purchaser shall receive a full refund of the Purchase Price; and (ii) the
Company shall sell to the Company Stockholders, and the Company Stockholders
shall purchase from the Company, shares of Common Stock in an aggregate amount
equal to the number of shares returned to the Company for cancellation by the
Purchaser (allocated between the Company Stockholders in such amounts that
following such sale, each Company Stockholder will own an equal amount of shares
of the Company’s Common Stock, or as otherwise agreed to between the Company
Stockholders), at a purchase price of $1.00 per share.

 

2.       Except as modified herein, the terms of the Purchase Agreement shall
remain in full force and effect.

 

3.       This Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same Amendment. A signature delivered by facsimile
shall constitute an original.

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

i.am inc.

 

 

By: /s/ David Krause

Name: David Krause

Title: CEO

 

 

 

DIGITAL POWER LENDING, LLC

 

 

By: /s/ William Corbett

Name: William Corbett

Title: Manager

 

 

 

/s/ David J. Krause

David J. Krause

 

 

 

/s/ Deborah J. Krause

Deborah J. Krause

 

 

 



 

